Appeal from a judgment of Cattaraugus County Court (Himelein, J.), entered July 24, 2000, convicting defendant after a jury trial of, inter alia, felony driving while intoxicated.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant failed to preserve for our review his contention that the conviction of felony driving while intoxicated (Vehicle and Traffic Law § 1192 [2]; § 1193 [1] [c] [i]) is not supported by legally sufficient evidence (see, People v Gray, 86 NY2d 10, 19). In any event, that contention is without merit. Defendant’s further contention that the evidence presented to the grand jury was legally insufficient is not reviewable where, as here, there was legally sufficient evidence at trial to support the conviction (see, CPL 210.30 [6]; People v Kemp, 273 AD2d 806, cert denied 532 US 977). The sentence is neither unduly harsh nor severe. Present — Pine, J.P., Wisner, Scudder, Bums and Gorski, JJ.